Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a Final Office Action on the merits.  Claims 1, 3-5, 7-11, 12, 14, and 15 are currently pending and are addressed below.

Response to Amendment
The amendment filed 11/11/20201 has been entered. Claims 1, 3-5, 7-11, 12, 14, and 15 are currently pending. The previous 35 USC 112 and 101 rejections are overcome by Applicant’s amendments and comments. However, the drawing objections remain since they have not been adequately addressed.

Response to Arguments
Applicant's arguments filed 11/11/2021 with respect to the drawing objections have been fully considered but they are not persuasive. Applicant cites to 35 USC 113, which describes drawing requirements of subject matter sought to be patented, whereas 37 CFR 1.83(a) clearly states “The drawing in a nonprovisional application must show every feature of the invention specified in the claims” (emphasis added), which is a separate requirement from that set out in 35 USC 113.

.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the navigation system and components thereof must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7-8, 10, 11, 12, 14, and 15  rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US 2010/0114471) in view of Lobo et al. (US 2017/0356752).

	Regarding claims 1 and 12:
	Sugiyama teaches A method and navigation system for generating route suggestions comprising: 
(route from predetermined position to destination, searching shortest or other prioritized parameters, alternately, selection parameters being position of the operational object, see at least [0055-0057]); 
wherein the initial route is determined using an initial route calculation comprising an A* algorithm or Dijkstra algorithm and wherein the initial route comprises a plurality of nodes and a plurality of edges, wherein each node represents an intersection of roads and each edge represents a road connecting two nodes, wherein the initial route is a series of alternating nodes and edges, and wherein the starting position is a first node of the plurality of nodes and destination position is a final node of the plurality of nodes (initial search via Dijkstra method. The Examiner notes that the recited limitations are merely describing well-known features/consequences of utilizing the algorithm as taught by Sugiyama, see at least [0055]); 
identifying, based on the initial route calculation, expanded connection options as potential waypoint candidates, wherein the expanded connection options are edges that connect to at least one node that is not on the initial route, and wherein the expanded connection options were calculated during the initial route calculation (determining link costs. The Examiner notes that the recited limitations are merely describing well-known features/consequences of utilizing the algorithm as taught by Sugiyama see at least [0051-0055]); 
calculating at least one alternative route by selecting a waypoint as an intermediate destination based on an initial route calculation and the selection (calculating new route based on operational object, which may be a point on the route, see at least [0058]);
selecting an alternative route as a suggested alternative route based on a second cost analysis comprising: 
evaluating cost parameters of a deviating section and cost parameters of a bypassed section of the initial route, wherein the deviating section is a section of the alternative route that is not shared with the initial route and comprises the waypoint (see at least [0072-0073]).
Sugiyama further teaches performing a cost analysis for each potential waypoint (utilizing Dijkstra algorithm, see at least [0051-0055]), but is silent as to selecting a potential waypoint candidate as a waypoint by performing a first cost analysis for each potential waypoint candidate. 

Lobo teaches a system and method of determining an alternative route in a navigation system including selecting a potential waypoint by performing a first cost analysis for each potential waypoint candidate and including evaluating cost parameters of a deviating section (see at least abstract, [0010-0013] Figs 3a-b, [0035-40]) . 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the alternative route searching system and method as taught by Sugiyama with the technique of determining candidate waypoints based on a cost 

Regarding claim 3:
 Sugiyama teaches the limitations as in claim 1 above. Sugiyama does not explicitly teach calculating a bidirectional route.
However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to modify the guidance algorithm as taught by Sugiyama to calculate a bidirectional route, as these are conventional techniques in the art of route searching and guidance.

Regarding claim 4:
Lobo further teaches calculating two or more alternative routes (see at least [0005] [0044-0045]).

Regarding claim 5:
Sugiyama further teaches wherein a cost computation of  the alternative route suggestion is compared with a cost computation of the initial route (see at least [0072-0073]).
Additionally, Lobo further teaches wherein a cost computation of  the alternative route suggestion is compared with a cost computation of the initial route (see at least [0010]).

Regarding claims 7 and 14:
Sugiyama further teaches evaluating at least one of distance parameters or a position of the bypassed section on the initial route (see at least [0055]).

Regarding claim 8:
Sugiyama further teaches evaluating a position of the waypoint relative to the starting position and the destination position within the deviating section (see at least [0065-0069]).

Regarding claim 10:
Lobo further teaches wherein the first cost analysis comprises comparing a distance from the initial route along the deviating section to the waypoint and a distance from the waypoint along the deviating section to the initial route (see at least abstract, [0010-0013] Figs 3a-b, [0035-40]).

Regarding claim 11:
Sugiyama teaches the limitations as above. Sugiyama does not explicitly teach performing a backward expansion. However, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time of the invention to modify the guidance algorithm as taught by Sugiyama to utilize a backward expansion, as these are conventional techniques in the art of route searching and guidance.

Regarding claim 15:
Sugiyama and Lobo both teach wherein the second cost analysis comprises evaluating the initial route and the alternative route using a same set of cost parameters (see at least Sugiyama [0055-0058], [0071-0073] and Lobo [0040-0041]).

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama and Lobo as applied to claim 1 above, and further in view of Chinitz (US 2006/0136123).

Regarding claim 9:
The combination of Sugiyama teaches the limitations as in claim 1 above. Sugiyama is silent as to the deviating section having a minimum length. 
Chinitz teaches a system and method of providing travel route mapping including determining detour routes, wherein a detour route has a minimum length (see at least abstract, [0013] [0077]).
 It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the routing system and method as taught by Sugiyama and Lobo with the technique of allowing a user to set a minimum detour length as taught by Chinitz in order to filter out any detours which would complicate routing directions without a significant benefit.

Chinitz does not teach a specific number for a minimum length of a detour route, but does teach wherein a user may set a minimum detour length. However, it would .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 5712726919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Rink/Primary Examiner, Art Unit 3664